Citation Nr: 0526199	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  05-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of the right lower extremity.

2.  Entitltment to SMC based on loss of use of the right 
upper extremity.

3.  Entitlement to SMC for loss of use of the left foot 
(under paired extremity rule).  

4.  Entitlement to SMC based on loss of use of both feet.

5.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1946 to December 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 1996 and May 2004 rating decisions by the 
RO.  The August 1996 rating decision denied entitlement to a 
specially adapted housing and entitlement to a special home 
adaptation grant.  The veteran timely appealed that 
determination.  

In a July 2002 memorandum, the Board determined that 
additional development was necessary before a decision on the 
merits could be reached.  However, before all of the 
necessary development was undertaken by the Board, the case 
was remanded to the RO in July 2003.  

In a May 2004 rating decision, the RO denied entitlement to, 
inter alia, SMC based on loss of use of the right lower 
extremity; SMC based on the loss of use of the right upper 
extremity; SMC for the loss of use of the left foot (under 
paired extremity rule); and SMC based on loss os use of both 
feet.  The May 2004 rating decision also continued the denial 
of entitlement to specially adapted housing, and a special 
home adaptation grant.  

In a written statement, received at the RO in July 2004, the 
veteran expressed his desire to withdraw from appellate 
status the SMC issues on appeal, except for the issues of 
entitlement to SMC based on the loss of use of the upper and 
lower extremities.  

A supplemental statement of the case was issued in November 
2004, which only addressed the issues of entitlement to SMC 
based on loss of use of the right upper extremity and the 
right lower extremity.  The case was thereafter returned to 
the Board for further appellate action.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of:  
Anterior poliomyelitis with right leg weakness, rated as 40 
percent disabling; anxiety, rated as 30 percent disabling; 
deeneartive joint disease of the left hip, rated as 20 
percent disabling; anteriorpoliomyelitis with right upper 
extremity weakness, rated as 20 percent disabling; 
degenerative joint disease of the left shoulder, rated as 10 
percent disabling; degenerative joint disease of the left 
knee, rated as 10 percent disabling; and scoliosis, rated as 
10 percent disabling.  The combined evaluation for the 
veteran's service-connected disabilities is 90 percent.  He 
has been found to be entitled to a total disability rating 
based on individual unemployability (TDIU).

2.  The preponderance of the medical evidence establishes 
that the veteran retains more use of the right upper 
extremity than would be possible by an amputation stump at 
the site of election below the elbow with use of a suitable 
prosthetic appliance.

3.  The preponderance of the medial evidence establishes that 
the veteran retains more use of the right lower extremity 
than would be possible by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.  

4.  In written communications received at the RO in July 
2004, the veteran and his accredited representative indicated 
the veteran's desire to withdraw from appellate status the 
issues of entitlement to SMC for loss of use of the left foot 
(under paired extremity rule), and loss of use of both feet; 
and entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  


CONCLUSIONS OF LAW

1.  The criteria for an award of SMC based on loss of use of 
the right upper extremity have not been met.  38 U.S.C.A. §§ 
1114(k) through (o), 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.350, 4.63 (2004).

2.  The criteria for an award of SMC based on loss of use of 
the right lower extremity have not been met.  38 U.S.C.A. §§ 
1114(k) through (o), 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.350, 4.63 (2004).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to SMC 
for loss of use of the left foot (under paired extremity 
rule), and loss of use of both feet; and entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to SMC, the Board finds that compliance with the 
VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in March 
2001 and February 2004 explained VA's duty to assist veterans 
and what evidence was necessary to substantiate his claim for 
benefits.  

Furthermore, several rating decisions and supplemental 
statements of the case informed the veteran, in great detail, 
of what was necessary to establish entitlement to SMC.  For 
example, a January 2002 rating decision and a Janaury 2002 
supplemental statement of the case informed the vetetan of 
what the evidence must show to obtain a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a).  Specifically, the 
veteran was informed that a certificate of eligibility for 
assistance in acquiring specially adapted housing may be 
extended when the veteran is permanently disabled from an 
injury or disease incurred in or aggravated during service, 
which has caused, inter alia, the loss or loss of use of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; the 
anatomical loss or loss os use of one lower extremity; the 
loss or loss os use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a whhelchair; 
or the loss or loss os use of one lower extremity together 
with the loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  

In a May 2004 rating decision and a May 2004 supplemental 
statement of the case, the RO further explained that 
entitlement to an additional payment of compensation is 
established when service-connected impairment imposes a 
special level of disability.  Specifically, the RO notified 
the veteran that SMC was awarded for, inter alia, the 
anatomical loss or loss of use of one hand and one foot.  The 
RO also explained that the regulations consider the use of a 
lower extremity to be lost when function is equivalent to an 
amputation stump with use of a suitable prosthetic 
applicance.  The actual remining function is considered in 
terms of balance and propulsion, etc.  The veteran wass also 
notified that the use of the foot is considered lost when 
there is extremely unfavorable complet ankylosis of the knee, 
or complete ankylosis of 2 mjor joints of an extremity, or 
shortening of the lower extremity of 3-1/2 inches or more or 
if there is complete paralysis of the external popliteal 
nerve and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other conomitants confirmatory of complete 
paralysis of the nerve.  Importantly, the veteran was 
informed that the aforementioned conditions must result form 
the service-connected anterior poliomyelitis in order for SMC 
to be awarded.  

In sum, the Board finds that the veteran was specifically 
notified of what the evidence must show to substantiate his 
claims for SMC.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2001 and February 2004 letters advised the veteran that the 
RO would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The March 2001 and February 
2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of each VA facility and the dates 
during which he received treatment or care.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the March 2001 and February 
2004 letters did not specifically request that the veteran 
submit any evidence in his possession that pertained to his 
claim, the Board finds that the veteran was not prejudiced by 
such failure.  The veteran has consistently identified 
relevant VA medical records and has requested that these 
records be obtained and associated with the claims file.  The 
veteran has not indicated in any correspondence to the RO 
that he has any pertinent treatment records in his 
possession.  The RO has consistently requested the veteran to 
provide information about where and by whom he was treated 
for his claimed disabilities.  The veteran was afforded VA 
examinations.  Finally, the February 2004 specifically 
requested that the veteran let VA know if there was any other 
evidence or information that he thought would support his 
claim, Therefore, for all of the aforementioned reasons, it 
is determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the appealed rating decisions.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  SMC - Loss of Use of Upper and Lower Extremities

The veteran asserts that the service-connected anterior 
poliomyelitis, alone, has caused severe weakness in this 
right upper and lower extremities such that entitlement to 
SMC is warranted based on the loss of use of the right upper 
extremity and right lower extremity.  

Historically, during the veteran's period of service during 
World War II, he was hospitalized in October 1946 with a 
severe back ache, right arm and leg weakness and paralysis.  
A diagnosis of anterior poliomyelitis was rendered and the 
veteran was discharged from service in December 1946.  In a 
January 1947 rating decision, service connection was granted 
for anterior poliomyelitis.  In a June 1947 rating decision, 
the service-connected disability was characterized as 
weakness of the right foot and leg, secondary to anterior 
poliomyelitis.  In a July 1988 rating decision, the rating 
for the service-connected disability, then referred to as 
anterior poliomyelitis with residual right leg weakness and 
anxiety, was increased to 60 percent.  In an August 1989 
rating decision, entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) was granted.  

In a June 1995 statement, a VA doctor noted that the veteran 
suffered a cerebrovascular accident (CVA, or stroke) in March 
1995.  The doctor further noted that the CVA led to left 
hemiparesis as well as significant congnitive defects in 
attention and impulsivity.  The doctor also noted that the 
veteran's polio, leading to significant right-sided 
hemiparesis, made his compensating right side sufficiently 
weaker so that he needed aid/attendance beyond what initially 
his wife could provide.  

A VA discharge summary from April 1995 confirmed that the 
veteran suffered a right middle cerebral artery infarct with 
residual left hemiparalysis.  The discharge diagnosis also 
included left sided neglect and right gaze preference, 
secondary to the stroke; congestive heart failure; 
hypertension, depression, left pleural effusion; urinary 
tract infection; and hyponatremia. 

A November 1995 rating decision denied entitlement to SMC 
based on the need for regular aid and attendance.  

An April 1996 VA examination noted that the veteran's 1995 
CVA involved the right basal ganglia area nad left him with a 
left hemiparesis and a dense left homonymous hemianopia.  The 
examiner noted that because of the hemiparesis, he had been 
in a wheelchair for a year and had been under intensive 
physical therapy for that.  The examiner also noted that, 
secondary to the hemiparesis, the veteran had some dependent 
vascular edema in the hand and the leg, but the right lower 
extremity functioned well.  The examiner concluded that the 
veteran continued with obviously devastating neurologic 
disease secondary to the stroke.  

In an August 1996 rating decision, entitlement to specially 
adapted housing and entitlement to a special home adaptation 
grant were denied.  In an August 1996 notice of disagreement, 
the veteran disagreed with the August 1996 rating decision 
which denied entitlement to specially adapted house and 
entitlement to a special home adaptation grant.  

The veteran was afforded another VA examination for 
neurological disorders in December 1996.  The examiner noted 
that the veteran remained mildly handicapped because of right 
leg pain and weakness until March 1995 when he suffered a 
severe right hemisphere stroke, resulting in leg hemiplegia, 
partial left visual field loss and sensory deficit.  He had 
been essentially dependent since that time.  The examiner 
noted that the veteran had signs of left hemiplegia relating 
to the stroke in 1995, and there were subtle signs of lower 
motor neuron weakness in the right leg, consistent with a 
previous history and diagnosis of poliomyelitis.  The 
examiner noted that a connection between the poliomyelitis 
episode in 1946 and the veteran's 1995 stroke could not be 
sustained.  

At a December 1996 orthopedic examination, the examiner 
concluded that the Board's question of whether or not the 
increased manifestations of th eleft-sided disability are 
caused byh the service-connected disability of the right 
sided paresis certainly should be answered in the 
affirmative.  The examiner opined that increased strain on 
the left lower extremity caused by the paresis of the right 
lower extremity certainly could have led to those changes.  

In a March 1997 rating decision, the RO bifurcated the 
veteran's service-connected disabilitiy of anterior 
poliomyelitis with right leg weakness and anxiety into two 
separate disabilities with separate disability ratings as 
follows:  The service-connected anterior poliomyelitis was 
rated as 40 percent disabling, and the service-connected 
anxiety was rated as 30 percent disabling.  The March 1997 
rating decision also continued to deny the veteran's claim of 
entitlement to SMC based on the need for regular aid and 
attendance or housebound status.  In a March 1997 statement 
of the case, the RO addressed the issue of, inter alia, 
entitlement to SMC based on the need for regular aid and 
attendance or housebound status.  

In a July 1997 statement of the case, the RO addressed the 
issue of entitlement to specially adapted housing or a 
special home adaptation grant.  

In a handwritten statement received at the RO in August 1997, 
and accepted by the RO as a substantive appeal in lieu of a 
VA Form 9, the veteran indicated that he was responding to 
the July 1997 statement of the case, and asserted that the 
medical evidence of record clearly supported his assertions 
of the need for increased evaluation and special adapted 
housing due to his service-connected residuals of anterior 
poliomyelitis. 

The veteran was afforded another series of VA examinations in 
May 1998.  One of the examiners noted that the veteran had 
recovered somewhat from the stroke in 1995, but still had 
significant weakness and clumsiness on the left side.  He 
required assistance with dressing and transfers, and used a 
motorized wheelchair.  The examiner noted a diagnosis of:  
(1) Poliomyelitis in 1946, with previously documented post-
polio syndrome; and no evidence of active poliomyelitis in 
terms of muscle atrophy or fasciculations was seen in the 
affected right limbs; (2) Status post right hemisphereic 
stroke,1995 with significant motor, sensory and visual 
disturbance as a result.  The examiner opined that the 
veteran's previous post-polio syndrome was nearly exclusively 
identified on the right side of th ebody, including both arm 
and leg.  There was no evidence of any left-sided weakness or 
loss of function present prior to the stroke in 1995.  The 
examiner opined that the only conditions present in the 
veteran which would be reasonably related to the post-polio 
and poliomyelitis syndromes were scoliosis and right arm 
weakness, alone.  The veteran further opined that other 
conditions of abdominal weakness, paraspinal muscle weakness, 
degenerative arthritis, and spinal stenosis were not related 
to either the veteran's polio or his stroke.  


At a May 2000 VA examination, the examiner noted that his 
wife gave him constant care and that he lived in a one level 
home that was accommodated for stroke victims.  He was 
basically wheel chair bound because of severe pain in the hip 
area and because of weakness in his left leg.  The veteran 
also suffered from degenerative joint disease, and scoliosis 
of the cerical spine.  The examiner noted that the veteran 
had a history of poliomyelitis in 1946 with resultant partial 
paralysis of the right lower extremity, and that had not 
changed.  He also had severe degeneratie joint disease of ht 
eleft hip, with the degenerative changes considered to be 
post-traumatic and de to stress put on the left hip as a 
result of his abnormal gait and associated right-sided 
weakness.  The examiner also noted that the veteran had 
scoliosis as a direct result of the poliomyelitis and that 
had been present since 1946.  The veteran had left shoulder 
pain which was a direct result of the scoliosis which in turn 
was a direct result of the polio incurred in 1946.  The 
veteran had bilateral knee pain, which the examiner opined 
could well have been due to the stroke in 1995 when he had to 
put more stress on the right knee and consequently developed 
the pain there.  He had degenerative joint disease of the 
left knee, probably related to the right-sided involvement as 
he had to put more undue pressure on the left after the polio 
was diagnosed in 1946.  The left foot drop was a direct 
result of the CVA in 1995 and the examiner doubted if that 
was related to the polio.  The examiner also did not feel 
that the degenerative arthritic changes of the right leg, 
right hip and right arm were a direct consequence of the 
polio, but probably resulted in the consequence of the CVA, 
resulting in left-sided weakness that was more severe than 
the right, consequently requiring compensation to the right 
side.  In terms of the right arm weakness, the examiner noted 
that it was a direct result of the polio, as described.  
According to the examiner, there was no relationship between 
the spinal stenosis and the polio or the direct degenerative 
joint disease.  He had diffuse osteopenia involving the right 
knee, left hip, right shoulder, and degenerative joint 
disease with diffuse osteopenia involving the left ankle and 
left shoulder.  

At an October 2000 VA examination, the reflexes were brisker 
in the elt arm and leg than they were on the right, but there 
were no ankle jerks on either side and both knee jerks were 
failry sluggish.  There were no toe signs, and there was no 
clonus.  There was weakness of the left arm and hand with the 
strength being 2/5 with 5 being normnal.  There was 
restircted motion of the left shoulder consistent with 
impingement syndrome.  In the left leg, strength was 2 out of 
5, with 5 being normal.  The weakness was more predominant 
distally than proximally, and he was wearing a cock-up splint 
on the left foot.  Both feet were warm and a bit swollen, and 
the peripheral pulses were difficult to palpate.  In the 
right leg, the examiner did not see any atrophy, 
fasciculation or sensory loss.  Strength was normal in the 
right leg.  

The examiner noted that the examination was consistent with 
the veteran's left hemiparasis secondary to his right brain 
stroke.  There wer no obvious sequelae to his polio noted.  
The impression was poliomyelitis in 1946 with history of 
right leg weakness.  There was no evidence of any severe 
actie poliomyelitis as far as any atrophy or fasciculations 
were concerned.  The stroke effected his left arm and leg.  
The examiner concluded that the only thing related ot the 
service-connected poliomyelitis was the weakness in the right 
leg.  None of his other problems, in the examiner's opinion, 
were rlated to the service-connected disability.  

In an April 2003 VA examination, the examiner opined that the 
veteran did have residuals of his polio affecting his right 
arm, but they were minimal.  The examiner noted that the 
veteran did quite well for many, many years with the post-
polio problems, and he did not have what would be described 
as a progressive post-polio syndrome.  The examiner also 
noted that the veteran had a left hemiparesis secondary to 
his stroke in 1995.  The diagnostic studies at that time 
showed encephalomalcia in the distribution of the right 
middle cerebral artery with extensive atrophy of the right 
temporal, frontal and paritetal lobes.  

In summary, the examiner was unable to relate the veteran's 
hypertension or his stroke to his service-connectred anxiety 
or his polio.  The examiner found that the recent changes in 
his condition were very likely due to the aging process, his 
depression, and the fact that he had fallen a number of 
times.  Neurologically, he really had not changed since the 
December 2001 examination.  The examiner opined that his 
service-connected disability had not, individually or 
collectively, caused the functional impairment greater than 
what existed in the distant past.  His problem was related to 
his cerebrovascular disease and perhaps his arthritis in the 
left hip, but not to the service-connected polio.  Finally, 
the examiner noted that the veteran did require regular and 
fairly constant use of a wheelchair because of his left 
hemiparesis, cuased by the stroke.  

In a May 2004 rating decision, the RO denied entitlement to 
SMC based on loss of use of the right lower extremity; loss 
of use of the right upper extremity; and loss of use of both 
feet.  The May 2004 rating decision also denied entitlement 
to specially adapted housing and a special home adaptation 
grant.  

As noted hereinabove, in a statement received at the RO in 
July 2004, the veteran agreed to withdraw from appellate 
status all issues except for the issues of entitlement to SMC 
for the loss of use of the right upper extremity and loss of 
use of the right lower extremity.  

In August 2004, the RO obtained a VA medical opinion 
regarding the issue of entitlement to SMC based on the 
veteran's claimed loss of use of the upper and lower right 
extremities.  The VA physician first noted that service 
connection was in effect for anterior poliomyelitis with 
right leg weakness; anxiety; degenerative joint disease of 
the left hip; anterior poliomyelitis right upper extremity 
weakness; degenerative joint disease of the left shoulder; 
degenerative joint disease of the left knee; and scoliosis.  
The VA physician also noted that the veteran had co-existing 
disabilities that were not service connected, including a 
stroke with left hemiparesis, hypertension, an da history of 
seizures.  The physician noted that the veteran had the 
potential to fall, and that it may be due to the weakness 
generated as a result of the stroke, or the polio.  The 
physician also noted that with regard to a balance disorder, 
one would expect potential ear disease or a stroke affecting 
the cerebellum.  The physician opined that the veteran's 
function of balance was not caused by or related to his 
service-connected disabilities in and of themselves; but 
rather, it was more likely due to his no significant change 
stroke, seizure disorder, and hypertension.  



III.  Criteria and Analysis

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 
38 C.F.R. §§ 3.350 and 3.352 (2004).  SMC benefits, which are 
special statutory awards, are based upon service-connected 
disabilities as well as those disabilities for which 
compensation benefits are in effect pursuant to the 
provisions of 38 U.S.C.A. § 1151 and impairments involving 
paired organs and extremities under the provisions of 38 
U.S.C.A. § 1160.

SMC claims are often limited to determinations of whether the 
veteran meets the criteria for regular aid and attendance or 
housebound status.  An award of SMC benefits, however, often 
reflects the loss of function arising from any of several 
different body parts and organs of special sense, with 
particular reference to upper and lower extremities, creative 
organs, buttocks, eyes, ears, and vocal apparatus.

SMC is authorized for loss of use of one hand or foot, or 
both hands or feet, due to service-connected disability.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(2) 
(2004).  Loss of use of one hand (or foot) is defined as 
impairment such that the actual remaining function of the 
hand (or foot) is no more than would be equally well served 
by an amputation stump and a suitable prosthetic appliance.  
38 C.F.R. § 4.63 (2004).



The veteran contends that he is entitled to SMC because he 
has essentially lost the use of his upper and lower 
extremities.  

As noted, the medical evidence establishes that the veteran 
is limited somewhat with regard to the use of his right upper 
and lower extremities.  The medical evidence unequivocally 
establishes that the veteran's service-connected 
poliomyelitis resulted in weakness on the right side, 
particulary the right lower extremity.  However, the medical 
evidence has never shown that the veteran has lost the use of 
his right upper and lower extremities.  Rather, the evidence 
unequivocally shows that the veteran's left side debility is 
worse than the right, and that was caused by a non-service-
connected stroke in 1995.  The veteran was afforded multiple 
VA examinations in order to ascertain whether he met the 
critiera for SMC on any basis.  Overwhelmingly, the examiners 
attributed the veteran's serious debility to his non-service 
connected disabilities, particulary the residuals of his 
stroke in 1995.  The examiners also noted that the veteran's 
service-connected poliomyelitis with right sided weakness had 
not changed much in recent years, and there is no evidence to 
suggest that the vetetan had lost the use of his right upper 
and lower extremities prior to the stroke in 1995.  In other 
words, the evidence has never suggested that the veteran had 
the same, or less, actual remaining function of the right 
upper extremity and/or lower extremity than would be equally 
well served by an amputation stump and a suitable prosthetic 
appliance.  38 C.F.R. § 4.63 (2004).  

As comparison to the extent of function which might be 
expected following amputation is the criterion for 
determination as to whether there is loss of use of an 
extremity, and the medical evidence establishes that the 
veteran does not meet the medical criterion for loss of use 
of the upper and lower right extremities.  Furthermore, 
although the veteran experiences weakness and some debility 
due to the service-connected poliomyelitis, he is further 
seriously disabled due to the stroke, and not due to a 
service-connected disability.  The Board finds, therefore, 
that the veteran has more function of the right foot and 
right hand than would be obtained by a below-knee and/or 
above elbow amputation and prosthesis.  As such, the medical 
evidence establishes that the veteran does not meet the 
medical criterion for loss of use of a foot and/or hand.  

The Board is mindful that the evidence does establish that 
the veteran has definite functional limitation and serious 
debility.  However, the Board notes that this impairment has 
already been compensated under the schedular critiera as well 
as through the award of a TDIU.  

In summary, the medical evidence suggests that the actual 
remaining function of the upper right and lower right 
extremities is more than would be provided by an amputation 
stump and suitable prosthesis.  The evidence also suggests 
that veteran is limited in his functional abilities, but the 
functional limitation is more likely due to his non-service-
connected stroke residuals and not the service-connected 
poliomyelitis.  


III.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to SMC for loss of use 
of the left foot (under paired extremity rule), and loss of 
use of both feet; and entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
entitlement to SMC for loss of use of the left foot (under 
paired extremity rule), and loss of use of both feet; and 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant, and they are therefore dismissed.



ORDER

The claim of entitlement to SMC based on the loss of use of 
the right upper extremity is denied.  

The claim of entitlement to SMC based on the loss of use of 
the right lower extremity is denied.  

The issue on appeal of entitlement to SMC for loss of use of 
the left foot (under paired extremity rule) is dismissed.  

The issue on appeal of entitlement to SMC for loss of use of 
both feet is dismissed.  

The issues on appeal of entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant are dismissed.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


